UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1212



MICHAEL A. SCOTT; TERRY A. SCOTT,

                                             Plaintiffs - Appellants,

             versus


WELLS FARGO HOME MORTGAGE, INCORPORATED; GE
MORTGAGE SERVICES, LLC; SAMUEL I. WHITE, P.C.;
SAMUEL I. WHITE; CAROLYN B. LEEN; MEL
MARTINEZ, Secretary of U. S. Department of
Housing and Urban Development,

                                              Defendants - Appellees,


             and


SPECIALIZED, INCORPORATED OF VIRGINIA,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-786-2)


Submitted:    June 17, 2005                    Decided:   July 29, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed in part, vacated and remanded in part by unpublished per
curiam opinion.
Michael A. Scott, Terry Scott, Appellants Pro Se. Stanley Graves
Barr, Jr., R. Johan Conrod, Jr., KAUFMAN & CANOLES, Norfolk,
Virginia; Virginia Lynn Van Valkenburg, Assistant United States
Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Michael and Terry Scott appeal the district court’s order

granting summary judgment to the Defendants and dismissing their

complaint.    We have reviewed the record and the district court’s

orders and affirm in part on the reasoning of the district court.

See Scott v. Wells Fargo, No. CA-03-786-2 (E.D. Va. Dec. 15, 2004).

We further affirm the district court’s order denying the Scott’s

motion for reconsideration. In addition, we affirm the February 9,

2005, order awarding the Defendants attorneys’ fees.        With respect

to   the   December   15,   2004,    pre-filing   injunction,   while   we

sympathize with the district court having to handle the Scotts’

overwhelming number of frivolous filings containing unsubstantiated

arguments and raising issues disposed of in prior orders or cases,

we note a court should give notice of a pre-filing injunction and

opportunity for a response.         Cromer v. Kraft Foods N. Am., Inc.,

390 F.3d 812, 819 (4th Cir. 2004) (requiring court give litigant

notice and opportunity to be heard before imposing prefiling

injunction under 28 U.S.C. § 1651(c) (2000)).

           Accordingly, we affirm all the orders issued by the

district court in this case except the December 15, 2004, order

imposing a pre-filing injunction.        We vacate that order, and that

order only, and remand for further proceedings consistent with this

opinion.     We dispense with oral argument because the facts and




                                    - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                        AFFIRMED IN PART; VACATED
                                             AND REMANDED IN PART




                              - 4 -